Interlocutory judgment reversed, without costs, and judgment directed in favor of the defendant dismissing the complaint, without costs, upon the ground that no cause of action for the annulment of the marriage was established. Settle order on notice, reversing findings inconsistent with this determination and making such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.; Callahan, J., dissents and votes to affirm.